—Order, Supreme Court, New York County (Myriam Altman, J.), entered September 25, 1992, inter alia granting plaintiffs motion for summary judgment pursuant to CPLR 3212, to the extent of directing judgment in plaintiffs favor against defendant Wilke in the sum of $200,000 plus interest, unanimously affirmed, with costs.
On an earlier appeal in this action (167 AD2d 282), we *43determined that defendant Wilke, together with Steven Mann and co-defendant Julian Davis, executed a promissory note on behalf of the corporate defendant in the sum of $300,000 payable on demand with interest due on the first day of each month at a rate of 12% per annum and that these three individuals guaranteed payment of the note and consented in advance to any and all extensions of time or terms of payment without notice. Consequently, and contrary to co-defendant Davis’ contention, any subsequent alterations do not present a triable issue of fact. In that same prior order affirmed by this Court, the IAS Court had denied summary judgment against defendant Wilke in light of a letter from Mann, acknowledged by Davis, releasing Mann from his obligation as a co-guarantor. The parties had not addressed what effect, if any, said release would have on Wilke’s liability. Subsequently, upon renewal of plaintiff’s motion for summary judgment against Wilke, the IAS Court found Wilke liable for $200,000 after a reduction of the debt by the percentage, one third, attributed to the release of the co-surety, Mann (see, General Obligations Law § 15-105).
The IAS Court properly granted summary judgment (see, Becker v Faber, 280 NY 146). We have considered defendant Wilke’s other arguments and find them to be without merit. Concur — Ellerin, J. P., Ross, Rubin and Nardelli, JJ.